Citation Nr: 0612708	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  99-22 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for fracture L4, lower 
back strain, with occasional spasms and intermittent mild 
right side sciatica, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, with cartilage removal and 
cruciate ligament repair, post-operative, currently rated 30 
percent disabling.

4.  Entitlement to an increased rating for ligament damage 
and medial meniscus tear, left knee, currently rated 10 
percent disabling.

5.  Entitlement to an increased rating for right ankle 
ligament repair with instability, post-operative, currently 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1994.

When this case was previously before the Board of Veterans' 
Appeals (Board) in January 2005, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, for additional development.  

The issues of entitlement to increased evaluations for a low 
back disability, a right knee disability, a left knee 
disability and a right ankle disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.



FINDING OF FACT

During a February 2006 hearing before the undersigned 
Veterans Law Judge, sitting at the RO, the veteran withdrew 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005)); 38 
C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In this case, the veteran withdrew his appeal as to the issue 
of whether he had submitted new and material evidence to 
reopen a claim for service connection for bilateral hearing 
loss.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with regard to this issue.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is therefore dismissed.





ORDER

The issue on appeal of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bilateral hearing loss is dismissed.


REMAND

The issues of entitlement to increased evaluations for a low 
back disability, a right knee disability, a left knee 
disability, and a right ankle disability require additional 
development.  

During a February 2006 hearing before the undersigned 
Veterans Law Judge, sitting at the RO, the veteran testified 
that he had undergone two surgeries for the low back in late 
2004.  He submitted private medical records corroborating the 
surgeries.  

VA has not conducted an examination of the veteran's service-
connected low back disability since August 2000, prior to the 
2004 surgeries.  Similarly, VA has not conducted an 
examination of the veteran's service-connected knee and ankle 
disabilities since December 2001.  In light of the length of 
time that has elapsed since the most recent examinations, and 
because the veteran has submitted evidence tending to 
indicate a change in the severity of the conditions, the 
Board finds that another VA examination is needed for the 
proper adjudication of each of the veteran's increased 
evaluation claims.

In addition, the regulations regarding intervertebral disc 
syndrome were revised effective September 23, 2002.  67 Fed. 
Reg. 54345-49 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)).  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243) (2003)).  The veteran, however, 
has not been notified of these revisions.  His most recent VA 
examination occurred prior to the revisions and may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  Therefore, further development, in the form 
of a new VA examination, and readjudication are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected low back, right knee, left 
knee, and right ankle disabilities.  The 
claims file must be made available to the 
examiner.  The examiner should assess the 
extent of functional and industrial 
impairment caused by each of these 
disabilities.  The examiner is also 
requested to:  (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the low back, 
right knee, left knee or right ankle 
during flare-ups or repeated use, and 
express this determination, if feasible, 
in terms of the additional loss of range 
of motion due to pain on use or during 
flare-ups; and (2) determine whether as a 
result of any of the disabilities the 
veteran exhibits any weakened movement, 
excess fatigability or incoordination.  
Such determinations should be expressed, 
if feasible, in terms of the additional 
loss of range of motion due to any 
weakened movement, excess fatigability or 
incoordination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide the requested opinions without 
resort to pure speculation, the examiner 
should so indicate.

2.  Then, readjudicate the veteran's 
claims for increased evaluations for 
disabilities of the low back, right knee, 
left knee, and right ankle, to include 
consideration of the revised regulatory 
criteria for rating spine disabilities 
found in 38 C.F.R. § 4.71a, effective 
September 23, 2002, and effective 
September 26, 2003.  If any of the 
benefits sought on appeal remain denied, 
the veteran should be provided with an 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues, to include 
consideration of the revised regulatory 
criteria for rating spine disabilities 
found in 38 C.F.R. § 4.71a, effective 
September 23, 2002 and effective 
September 26, 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


